DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-11, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendment to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US Patent Number 6,617,706) in view of Kato (US Patent Number 5,877,584).
Regarding claim 3, Matsubara discloses a spark plug comprising: 
a tubular insulator (1) having an axial hole extending therethrough along an axial line; 
a center electrode (1) disposed at an end of the axial hole on a forward end side; and

the center electrode includes a shaft portion (2), a tip portion (25) extending entirely along the axial line and joined to a forward end portion of the shaft portion, and a joint portion joining the shaft portion and the tip portion together (the joint portion being the location where the tip portion and the shaft portion meet and includes the weldment between the two pieces, the weldment not shown in Figure 22), 
the tip portion is made of a material which is higher in durability against discharge than the shaft portion (Col. 16, lines 41-47), 
the joint portion is a melting portion where the tip portion is welded to the shaft portion (Col. 16, lines 41-47), 
the insulator extends further in an axial direction toward the ground electrode than a forward end of the joint portion (as shown in Figure 22), 
when a position separated from an edge of a forward end surface of the tip portion by 5 mm in a direction orthogonal to the axial line is defined as a first position (labeled “a” in the appended Figure 22 below based on a smaller-diameter portion A of 0.6 mm, Col. 9, lines 28-33; Col. 10, lines 51-61), a position on a forward end of an inner-most surface of the insulator is defined as a second position (labeled “b” in the appended Figure 22 below), a position of intersection between the surface of the center electrode and a straight line (labeled “c” in the appended Figure 22 below) is defined as a third position (labeled “d” in the appended Figure 22 below), as viewed on a cross section including the axial line, the straight line passing through the first position and the second position, a distance between the third position and the second position in an axial direction is defined as a first distance, and a distance between the second position and an end of the joint portion on the forward end side in the axial 
the joint portion is disposed on a rearward side with respect to the third position in the axial direction (as shown in the appended Figure 22 below). 
Matsubara, does not explicitly disclose in the embodiment of Figure 22 the length of the forward end portion of the center electrode projecting from the insulator in the axial direction is 1 mm or greater. 
However, Matsubara discloses an amount of central electrode projection H such that the length of the forward end portion of the center electrode projecting from the insulator in the axial direction is between 1.8-2.2 mm (Table 4). 
Matsubara teaches that where the projection H was adjusted to 1.8 mm all of the spark jumps created occurred at the tip of the central electrode. Thus, the ratio of spark jumps that occur at the tip of the central electrode 2 can be markedly improved by supplying it with positive voltage. If the ratio of spark jumps at the tip of the central electrode is increased, the efficiency of spark plug firing is correspondingly improved; at the same time, the occurrence of semi-creep discharge (spark runs along the end face of the porcelain insulator 1) is sufficiently suppressed to reduce the probability that the surface of the porcelain insulator is grooved by channeling. In other words, the spark plug has high resistance to channeling” (Col. 13, lines 45-59). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the length of the forward end portion projecting from the insulator H disclosed by Matsubara in the embodiment of Figure 22 to improve the efficiency of spark plug firing, suppress the occurrence of semi-creep discharge and reduce channeling on the surface of the insulator.

Kato discloses the distance between the inner circumferential surface of the insulator and the side surface of the center electrode is 0.35 mm or greater (Col. 8, lines 1-6, as shown in Figure 2). 
Kato teaches “When the width L of the air-pocket is short of 0.1 mm, the heat of the front end of the insulator is likely to escape via the center electrode, and thereby rendering it difficult to keep the front end of the insulator in higher temperature so as to reduce the self-cleaning action because it is difficult to satisfactorily burn the electrically conductive carbon material deposited on the front end of the insulator. When the width L of the air-pocket exceeds 0.8 mm, it becomes difficult to radiatively transmit the heat of the front end of the insulator to the center electrode, thus likely inviting the preignition at the time of running the engine with a high load” (Col. 3, lines 39-49). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the distance between the inner circumferential surface of the insulator and the side surface of the center electrode disclosed by Matsubara greater than 0.35 mm and less than 0.8 mm to allow the insulator surface to be self-cleaning, thereby for example preventing carbon smoldering in the spark plug, and to prevent pre-ignition. 


    PNG
    media_image1.png
    1146
    1088
    media_image1.png
    Greyscale

Regarding claim 4, Matsubara, as modified by Kato, discloses the spark plug as discussed above. Matsubara further discloses that the amount of central electrode projection H of the forward end portion of the center electrode projecting from the insulator in the axial direction is between 1.8-2.2 mm (Table 4). As shown in Figure 22, the projection distance is roughly equal to the difference. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the length of the forward end portion projecting from the insulator H disclosed In re Aller, 105 USPQ 233.
Regarding claim 6, Matsubara further discloses wherein the tip portion has a substantially circular columnar shape extending along the axial line, and the tip portion has an outer diameter of 0.7 mm or greater (Col. 9, lines 28-33). 
Regarding claim 10, Matsubara further discloses wherein the material of the tip portion is an element selected from the group consisting of: iridium; platinum and tungsten, or an alloy containing at least one element (Col. 6, lines 1-10). 
Regarding claim 11, Matsubara further discloses wherein the shaft portion is made of an element selected from the group consisting of: pure nickel and an alloy containing nickel and chromium (Col. 8, lines 31-38). 
Regarding claim 12, Matsubara further discloses wherein spark discharge is generated at the gap forming a discharge path that reaches a first end on the tip portion (Col. 2, lines 42-55), and 
the joint portion is disposed on a rearward side with respect to the first end in the axial direction (as shown in Figure 22). 
Regarding claim 13, Matsubara further discloses wherein the insulator extends further in the axial direction toward the ground electrode sufficient to block spark discharge from reaching the joint portion (as shown in Figure 22). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US Patent Number 6,617,706) in view of Kato (US Patent Number 5,877,584) and further in view of Ward (US Patent Number 5,947,093). 
Regarding claim 7, Matsubara, as modified by Kato, discloses the spark plug according to claim 3 as discussed above but does not disclose a power supply circuit. 
Ward discloses an ignition system comprising a power supply circuit that supplies electrical energy to a gap of a spark plug, wherein
spark discharge is generated at the gap as a result of supply of electrical energy to the gap from the power supply circuit, and
the power supply circuit outputs an energy of 100 mJ or greater in each single ignition stroke (Col. 4, lines 42-48). 
Ward teaches that this configuration has a spark efficiency of 50%. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the power supply circuit disclosed by Ward with the spark plug disclosed by Matsubara, as modified by Kato, to predictably achieve a spark efficiency of 50%. 
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US Patent Number 6,617,706) in view of Kato (US Patent Number 5,877,584) and further in view of Sono (JP 2-72577 A). 
Regarding claim 8, Matsubara, as modified by Kato, discloses the spark plug of claim 3 as discussed above but does not disclose wherein the insulator has a small diameter portion that accommodates the tip portion of the center electrode and has a smallest inner diameter of the insulator, wherein a forward end of the small diameter portion is located at a position closer to the ground electrode than the joint portion. 

Sono teaches that this construction lowers an electric current density in the center electrode 2 and thereby prevents abrasion of the discharging surfaces of each electrode [Abstract: Purpose, Abstract: Conclusion].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the small diameter portion of the insulator disclosed by Sono with the insulator disclosed by Matsubara, as modified by Kato, such that the small diameter portion is closer to the ground electrode than the joint portion of the tip portion. As taught by Sono, this construction lowers an electric current density in the center electrode 2 and thereby prevents abrasion of the discharging surfaces of the center electrode and the ground electrode. 
Regarding claim 9, Matsubara, as modified by Kato, discloses the spark plug according to claim 3 as discussed above but does not disclose wherein the insulator has a small diameter portion that accommodates the tip portion of the center electrode and has a smallest inner diameter of the insulator, wherein a forward end of the small diameter portion is located at a position closer to the ground electrode than the joint portion. 
Sono discloses a spark plug with an insulator (4) having a small diameter portion (4a) that accommodates a tip portion of a center electrode (2) and has a smallest inner diameter of the insulator [as shown in Figures 1-3], wherein a forward end of the small diameter portion is located at a position closer to a ground electrode (5a) than the tip portion [as shown in Figures 1-3]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the small diameter portion of the insulator disclosed by Sono with the insulator disclosed by Matsubara, as modified by Kato, such that the small diameter portion is closer to the ground electrode than the joint portion of the tip portion. As taught by Sono, this construction lowers an electric current density in the center electrode 2 and thereby prevents abrasion of the discharging surfaces of the center electrode and the ground electrode. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747